NOT FOR PUBLICATION                         FILED
                        UNITED STATES COURT OF APPEALS                      NOV 8 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


    PETRA CARRILLO; IVAN CARRILLO;                  No. 14-15491
    ARLEEN CARRILLO; AYLEEN
    CARRILLO; JAYLEEN CARRILLO;                     D.C. No. 2:10-cv-02122-JAD-
    BRIANNA LATISHA CARRILLO,                       GWF

                Plaintiffs - Appellants,
                                                    MEMORANDUM*
      v.

    LAS VEGAS METROPOLITAN POLICE
    DEPARTMENT; A. CARPENTER,

                Defendants - Appellees.

                       Appeal from the United States District Court
                                 for the District of Nevada
                       Jennifer A. Dorsey, District Judge, Presiding

                          Argued and Submitted March 15, 2016
                               San Francisco, California

Before: W. FLETCHER, RAWLINSON, and HURWITZ, Circuit Judges.

           Petra Carrillo, acting individually, on behalf of her minor children, and as

special administratrix of the estate of her husband, Ivan Carrillo, appeals the district

court’s summary judgment in favor of the Las Vegas Metropolitan Police


*
      This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
Department (“LVMPD”) and former LVMPD Officer Aron Carpenter in this case

stemming from Ivan’s death during a car chase. We have jurisdiction under 28

U.S.C. § 1291 and affirm.

      1. Taking the facts in the light most favorable to Ms. Carrillo, we agree with

the district court that Carpenter did not violate the Fourth Amendment by

intentionally colliding with Ivan Carrillo’s vehicle. “A police officer’s attempt to

terminate a dangerous high-speed car chase that threatens the lives of innocent

bystanders does not violate the Fourth Amendment, even when it places the fleeing

motorist at risk of serious injury or death.” Scott v. Harris, 550 U.S. 372, 386

(2007); see also Plumhoff v. Rickard, 134 S. Ct. 2012, 2021 (2014). Ivan Carrillo

plainly posed a danger to others when fleeing the police by crossing into oncoming

traffic, purposely avoiding a spike strip designed to halt his flight, and driving near

innocent bystanders (and, in fact, getting into a crash that sent one such bystander to

the hospital).

      2. The district court also properly entered judgment for the LVMPD on

Carrillo’s claim under Monell v. Department of Social Services, 436 U.S. 658

(1978). Monell liability is unavailable “[i]f a person has suffered no constitutional

injury at the hands of the individual police officer.” City of L.A. v. Heller, 475 U.S.

796, 799 (1986) (per curiam).




                                          2
      3. Given our conclusions above, we need not address Carrillo’s arguments

about the district court’s decisions to exclude the LVMPD Accident Investigation

Supplement and Luis Maldonado’s deposition testimony (and, by extension, the

LVMPD Safe Driving Policy) as unauthenticated. But we express concern over the

highly technical nature of those decisions.         The authenticity of the excluded

evidence was not in dispute, and any possible foundational error should have been

easily corrected.    See Fed. R. Civ. P. 1 (“[The Rules] should be construed,

administered, and employed by the court and the parties to secure the just, speedy,

and inexpensive determination of every action and proceeding.”); Foman v. Davis,

371 U.S. 178, 181 (1962) (“It is . . . entirely contrary to the spirit of the Federal Rules

of Civil Procedure for decisions on the merits to be avoided on the basis of such

mere technicalities.”).

      AFFIRMED.




                                            3